Citation Nr: 1811289	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-31 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964 and from May 1964 to May 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In pertinent part, service connection for tinnitus was denied therein.  The Veteran appealed this determination.  He requested a hearing before a Veterans Law Judge of the Board in doing so.  None was held, however, because he subsequently withdrew his request.  38 U.S.C. § 20.704(e).  Review of the claims file at this time reveals that Board adjudication can proceed.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).


FINDING OF FACT

Affording the benefit of the doubt to the Veteran, his current tinnitus disability is related to his exposure to loud noise during service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.87 Diagnostic Code 6260 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, VA has duties to notify and to assist regarding a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion in this regard is not necessary, however, because service connection for tinnitus is granted herein.  This determination is fully favorable since the sole benefit sought by the Veteran is allowed, in other words.  It follows that any errors made in satisfying the aforementioned duties were harmless.  Neither the Veteran nor his representative has raised any other deficiencies meriting discussion.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Direct service connection requires a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).  

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  

Only the most relevant evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Indeed, the discussion below is limited to this evidence as well as that required to address contentions raised by the Veteran and/or his representative or by the record.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008).  When there is an approximate balance of positive and negative evidence on a specific point or overall, the claimant must be afforded the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his service connection claim for tinnitus in January 2013.  His private treatment records are silent with respect to a tinnitus diagnosis, and no VA treatment records are available because neither he nor his representative identified any as existing.  The December 2013 VA medical examination finally does not include a tinnitus diagnosis, as the Veteran denied it at the time.  Yet, by filing a claim and pursing an appeal for tinnitus, he has conveyed his belief that he has it.

The Veteran is a lay person because there is no indication he has a medical background.  A lay person is competent to diagnose a disability if competent to identify it.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is a disability a lay person can competently identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, it is defined as noise in the ears that usually is subjective.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  The Veteran's belief that he has tinnitus, in sum, forms a sufficient basis to find that it is a current disability.  No explanation has been provided for why he denied having it at the aforementioned examination.  Nevertheless, this denial is outweighed by his otherwise unwavering belief.

Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon medical examination.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran denied ear, nose, or throat trouble as well as running ears at entrance examinations in February 1960 and April/May 1964.  His ears also were found to be normal upon assessment.  He therefore is presumed to have been sound with respect to them at that time.  The applicable inquiry thus is whether or not he incurred a relevant ear injury or disease during service, as opposed to aggravating a relevant preexisting ear injury or disease during service.  

Incurrence of a relevant ear disease during service cannot be found, as service treatment records are silent with respect to any complaints of or treatment for tinnitus.  No mention indeed was made of tinnitus, to include at the Veteran's February 1964 and April 1968 separation examinations.  He further denied ear, nose, or throat trouble as well as running ears at this latter examination.  Incurrence of a relevant ear injury, in contrast to a disease, readily can be found.  Satisfactory lay evidence of such during combat will be accepted if consistent with the circumstances, conditions, or hardships of combat service even if there is no official record.  38 U.S.C. §1154(b); 38 C.F.R. § 3.304(d).  

The Veteran contends that he was exposed to loud noise without hearing protection during service.  His DD-214s and service personnel records reflect that he spent time in the Republic of Vietnam (RVN) during a period of war.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  They also reflect that he was a machine gunner and infantry unit leader.  Neither they nor service treatment records confirm any loud noise exposure.  Despite this absence of official confirmation, exposure to loud noise is entirely consistent with the Veteran's specialties.  Both involve engagement with the enemy using a variety of loud weapons, to include machine guns, other guns, grenades, artillery, etc.  The Veteran further served in enemy territory during a period of war.  Incurrence of a relevant ear injury, in sum, readily is found.

Given the Veteran's denial of tinnitus at the VA medical examination, no nexus opinion was rendered.  There are no medical opinions concerning nexus otherwise.  However, a lay person sometimes can provide a competent nexus opinion.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  This is the case here.  The Veteran contends that he has had constant ringing in his ears following his loud noise exposure during service.  Lay persons are competent to recount personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran's contention is competent.  A variety of factors are for consideration in assessing the credibility of competent lay recounts.  

These factors include interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  There is no indication of bias, bar character, or malingering, and the Veteran's demeanor was not observed since there was no hearing.  While he is interested in obtaining a fully favorable determination, it is not due to a desire for monetary gain.  He indeed received a 100 percent rating for a service-connected heart disability effective as of January 2012 in June 2014, following which he continued to pursue this appeal.

As for inconsistency, there is the acknowledgement that the Veteran denied relevant symptoms at his April 1968 separation examination.  Yet, his representative explained that many veterans lacked an awareness of tinnitus required to report it.  There also is the Veteran's unexplained denial of tinnitus at the December 2013 VA medical examination.  Yet, this denial occurred only once is reiterated.  It further must be weighed against the fact that the Veteran's having had constant ringing in his ears following his loud noise exposure during service is entirely plausible.  The aforementioned factors, in sum, are in equipoise.  Affording him the benefit of the doubt, the Veteran's contention is found to be credible.  

Each criterion for establishing service connection for tinnitus has been met.  Service connection also can be presumed.  Tinnitus is a chronic disease (an organic disease of the nervous system).  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran's service all was after December 31, 1946, partially was during a period of war as aforementioned, and was well longer than 90 days.  His competent and credible contention of having had tinnitus following exposure to loud noise during service includes during his first year after service.  Manifestation then was to a compensable degree, as the lowest rate of 10 percent is assigned simply for having the disability.  38 C.F.R. § 4.87, Diagnostic Code 6260.  

In conclusion, the Board finds that the Veteran's claim should be allowed under more than one theory of entitlement.  Service connection for tinnitus thus is granted.  This determination is strengthened by another made by the RO in the March 2014 rating decision.  Service connection for bilateral hearing loss was granted therein, as related to the Veteran's exposure to loud noise during service.  There is no medical opinion that his tinnitus is a symptom of his bilateral hearing loss.  However, the Board takes judicial notice that tinnitus is known to be a symptom associated with hearing loss (see December 2012 VA medical examination, etiology of tinnitus section).  A grant of service connection for bilateral hearing loss, in sum, often goes hand in hand with a grant of service connection for tinnitus.


ORDER

Service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


